internal_revenue_service number release date index numbers -------------------------------- ---------------------------- -------------------------- ------------------------------------------ ---------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number ------------------- refer reply to cc pa apjp plr-110076-06 date date -------------------------------------------------------------------------------- in re ------- ----------------------------------------------------------------------------- ---------------------------------------------------------------- ----------------------------------------------- --------------------------------------------------------------------------------------------------- legend settlement fund court --------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- - ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ------- ------- ------- --------------------------------------------------- ---------------------- ----------------------------------------------------------------------------------- -------------------------------- date date year year year defendant defendant amount claims administrator dear --------------------------------------- this letter is in response to your request dated date for a letter_ruling concerning the information-reporting requirements of a qualified_settlement_fund plr-110076-06 for amounts paid in settlement of a class action lawsuit specifically you have requested the following three rulings the settlement fund does not have a reporting obligation under sec_6041 of the internal_revenue_code i r c for payments made to the class members the settlement fund does not have a reporting obligation under sec_6049 for payments made to the class members the settlement fund has a reporting obligation under sec_6045 for amounts paid as attorney fees to attorneys for the class members facts the rulings contained in this letter are based on the information and factual representations set out in the request and accompanied by a penalty-of-perjury statement executed by an appropriate party while this office has not verified the information submitted in support of the request it is subject_to verification on examination the pertinent facts are summarized below the settlement fund is characterized in your request as a qualified_settlement_fund as defined in sec_468b no opinion is expressed herein as to whether the settlement fund is indeed a sec_468b qsf the rulings below are based on the premise that the settlement fund is a qsf the settlement fund is organized under the jurisdiction of the court and was formed to administer a settlement agreement reached between the parties to a lawsuit alleging antitrust violations that occurred during the period of date to date this lawsuit began in year when various retailers and retail trade associations the class members filed a class action lawsuit against defendant and defendant the class action was an opt-out class action meaning that class members could opt to be excluded from the class and not be bound by an eventual judgment in year the defendants agreed to a settlement of the class members’ claims in year the terms of the settlement agreement were finalized and the court granted final approval pursuant to the settlement agreement the defendants agreed to pay amount as compensation to the class members the money will first be used to pay administrative costs attorney fees of the class members’ attorneys and taxes on any interest_income generated on the settlement funds the balance available after these payments will be distributed to the class members all taxes on the interest earnings_of the settlement fund are the responsibility of the settlement fund the claims administrator is the appointed administrator of the fund plr-110076-06 the settlement fund will make distributions to the class members in accordance with the procedures set forth in a court-approved allocation plan in general the amounts to be paid to class members under the plan are calculated using estimates of the amount each class member was damaged which is based if available on the total amount of the class member’s retail sales transactions with the defendants during the applicable_period if the specific data on a class member’s volume of sales is available the class member is given a claim form and notice of the estimated settlement payment the class member has the right to challenge the estimated amount if transactional data for a class member is unavailable the class member is given a different claim form which requests data on the class member’s total u s -based sales during the period and a percentage breakdown of those sales by merchant category neither claim form requests information about the class members’ tax treatment of any amounts paid to the defendants as part of the sales transactions likewise according to your request the settlement fund does not know whether or to what extent any class members deducted from taxable_income amounts paid to the defendants nor does the settlement fund know anything else about the class members’ federal_income_tax matters including whether the payments made to the class members out of the fund will be taxable_income to the members law and anaylysis a overview sec_6041 sec_6045 and sec_6049 require the filing of information returns with the internal_revenue_service under specified circumstances the first of these sec_6041 requires anyone engaged in a trade_or_business and making payments in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income other than payments reportable under certain other sections including section a or of dollar_figure or more in any taxable_year to report on an information_return the amount of the gains profits or income paid and the name and address of the recipient sec_6041 the dollar_figure limit is measured as an aggregate of payments to the payee during the taxable_year sec_1_6041-1 the irs has designated form series to report sec_6041 payments sec_6045 concerns information returns by brokers under sec_6045 every person doing business as a broker must when required by the secretary file a return showing the name and address of each customer along with the details regarding gross_proceeds and other information as prescribed by form or regulation a broker includes a dealer a barter_exchange and any other person who for a fee regularly acts as a middleman of property or services sec_6045 with certain exceptions a broker must file an information_return for each sale the broker makes on behalf of a customer in the ordinary course of the broker’s trade_or_business as a plr-110076-06 broker sec_1_6045-1 sec_6045 contains a provision on payments to attorneys for legal services the payor must report the payment if made in the course of a trade_or_business unless the payment is reportable under sec_6041 or would be reportable except that it is below that section’s dollar threshold form 1099-b proceeds from broker and barter_exchange transactions or other applicable form_1099 is used for information reporting under sec_6045 sec_6049 applies to interest payments if the interest_paid to another person aggregates dollar_figure or more during any calendar_year then the payor must report to the irs the aggregate amount and the name and address of the payee sec_6049 reportable interest is defined in sec_6049 and sec_1_6049-5 of the income_tax regulations as interest that is earned on instruments of corporate debt that are either issued in_registered_form or offered to the public other than an obligation with a maturity_date of up to one year from the date_of_issue deposits investment certificates and shares maintained with banks and similar financial institutions that can be withdrawn or repurchased amounts held by insurance_companies deposits with brokers as defined in sec_6045 and amounts held by investment companies or invested in pooled funds or trusts sec_6045 brokers are subject_to the interest_reporting requirement when they act as middlemen sec_1 b f i interest payments not reportable under sec_6049 are potentially reportable under sec_6041 form 1099-int is the designated form for reporting interest under sec_6049 qsfs are subject_to the information reporting requirements of these sections sec_1_468b-2 stating in general that payments and distributions by a qsf are subject_to the information reporting requirements a qsf must make a return for or must withhold tax on a distribution to a fund claimant if one or more of the transferors who funded the qsf would have been required to make a return or withhold tax if the transferor s had made the distribution directly to the claimant sec_1_468b-2 if a qsf makes a payment or distribution on behalf of a transferor or a claimant the fund and not the transferor or the claimant is deemed to have made the payment or distribution to the recipient for purposes of the information reporting provisions sec_1_468b-2 the qsf is also deemed to have made the payment in the course of the qsf’s trade_or_business for purposes of sec_6041 sec_1_468b-2 once made whether a distribution or payment to a claimant is includible in the claimant’s gross_income ordinarily depends on the nature of the underlying claim and is determined as if the transferor made the payment or distribution directly to the claimant sec_1_468b-4 b settlement payments to class members are not reportable under sec_6041 as mentioned sec_6041 basically requires the reporting of payments of at least dollar_figure made in the conduct_of_a_trade_or_business to trigger the requirement a plr-110076-06 payment must be of fixed or determinable income income is an open-ended concept and can effectively be anything used as payment sec_61 defining gross_income as all income from whatever source sec_1_61-1 providing that income may be realized in any form 464_fsupp_1285 d md holding that income in the tax context is a broad term that includes all payments unless specifically excluded by statutory or decisional law the supreme court has characterized income as accessions to wealth clearly realized over which a taxpayer has complete control 348_us_426 while any accession to wealth can be income not all income is fixed or determinable income is fixed when it is to be paid in amounts definitely predetermined sec_1_6041-1 income is determinable when there is a basis of calculation by which the amount to be paid may be ascertained id because sec_6041 is conditioned on a payor knowing that a payment to a payee is in the nature of income and the amount of income if a payor cannot determine either that a payment is in the nature of income or in what amount then the payor is not required to file an information_return under the section for instance the service ruled in revrul_80_22 1980_1_cb_286 that an insurance_company was not required to file returns under sec_6041 for crop insurance proceeds paid to certain farmers because the insurer did not know if the payments were income for farmers who had informed the insurance_company that they were required to capitalize farming expenses the amount of insurance proceeds constituting income depended on each farmer’s basis in the destroyed crops that information was not known to the insurance_company and the company could not require the farmers to disclose the information the settlement fund certainly knows the amount of all payments to class members but for sec_6041 to apply the fund must also know if the payments are income the payments to class members excluding interest on the payments addressed in the next section are characterized in your request as calculated to account for overcharges and damages incurred by each class member and are compensation_for their destroyed or injured capital in other words the members paid the overcharges out of capital as a cost of doing business and the payments back to the members out of the settlement funds are a return_of_capital subject_to the tax_benefit limitation described below if damages awarded in litigation or paid in settlement of litigation are a return_of_capital as opposed to a recovery_of lost profits then the damages are excluded from the claimant’s taxable_income to the extent of the claimant’s basis in the lost or damaged capital item or asset 144_f2d_110 1st cir 48_tc_465 modified on other grounds 49_tc_13 acq your ruling_request asserts the additional argument that the payments to class members are not includible in the members’ gross_income because the payments are rebates or refunds of prior payments akin to rebates or refunds of a buyer’s purchase_price or a taxpayer’s state or local_taxes we find it unnecessary to discuss this issue and express no opinion on it plr-110076-06 c b insofar as the class members’ lost capital was in the form of excessive fees charged by the defendants as part of the members’ retail sales then each member’s basis in the lost capital should presumably be the amount of the overcharges so that the corresponding compensation should be equal to and not exceed the basis the litigation does not present the situation where the lost capital is an asset that has appreciated in value since it was acquired such as real_property with the result that compensation_for the loss of the asset is likely to yield a gain over basis while a return of lost capital is usually not taxable the exclusion_from_gross_income presupposes that the taxpayer has not already derived a tax_benefit from the loss such as a prior deduction sec_111 articulates the precise rule by providing that a taxpayer’s gross_income does not include income attributable to a recovery during the taxable_year of an amount deducted in a prior taxable_year to the extent the amount did not reduce the income_tax imposed in the prior year conversely gross_income must include so much of a recovery payment that matches the amount already deducted to the extent the deduction did reduce the prior year’s tax see 460_us_370 discussing the tax_benefit_rule the effect of the tax_benefit_rule can be seen in a number of contexts for example casualty losses real_estate tax refunds and charitable_contributions see revrul_74_206 1974_1_cb_198 revrul_70_86 1970_1_cb_23 revrul_54_566 1954_2_cb_96 if by its nature a payment to a taxpayer would not be an item_of_gross_income unless the tax_benefit_rule applies and the payor has no way of knowing one way or the other then the payment is not fixed or determinable income falling within sec_6041 that is the case here based on the factual statements and representations of the ruling_request a payment to a class member being a return of transaction fees collected by the defendants is gross_income to the class member only to the extent that the member derived a tax_benefit from a previous deduction for the fees the settlement fund affirms that it does not know which or whether any of the class members derived a tax_benefit or the amount of any actual tax benefits further the fund cannot require the class members to disclose that information in the absence of information concerning tax benefits the settlement fund is unable to determine what if any part of the payments are gains profits or income to the class members hence the payments are not payments of fixed or determinable income ultimately then the settlement fund has no reporting obligation under sec_6041 for the distributions to the class members c payments to class members are not reportable under sec_6049 sec_6049 requires every person who makes payments of interest as specifically defined aggregating dollar_figure or more to any person during a calendar_year to file an information_return if the settlement fund payments to the class members include interest within the meaning of section 6049-ie from corporate debt bank accounts investments etc -the settlement fund would be required to file an plr-110076-06 information_return as to any member to whom interest of dollar_figure or more was paid in a calendar_year as explained in your request interest has accrued over time on the corpus of the settlement fund and is included in the total pot of money available for distribution to the class members after the satisfaction of taxes and expenses this interest is not one of the types of interest that when paid to the class members will need to be reported on an information_return pursuant to sec_6049 the fund is not an investment fund rather it is a litigation settlement fund which as the source of interest_paid to class members is not among those listed in the statute the class members’ entitlement to settlement fund payments including any interest derives from their status as claimants and is based on their claims for compensation the interest the class members receive is not paid to them as earnings on their financial holdings including any holdings of the sort listed in sec_6049 and its regulations in addition the amounts paid into the settlement fund and the interest earned thereon are stated to be commingled and the settlement fund does not have sufficient information to determine the makeup as between principal and interest of the payments made to the class members assuming that is true any interest_income paid to class members is not fixed or determinable consequently the settlement fund does not have a reporting obligation under sec_6041 with respect to interest payments of dollar_figure or greater to class members d fee payments to class members’ counsel are reportable under sec_6041 and not sec_6045 sec_6045 requires that when any person engaged in a trade_or_business makes a payment in the course of that trade_or_business to an attorney for legal services the payor must file an information_return with the service and furnish an information statement to the attorney to be reportable payments to an attorney during a calendar_year must total or exceed dollar_figure sec_1_6045-5 sec_6045 applies to a payment to an attorney in connection with the performance of legal services of any sort whether or not the services are performed for the payor sec_6045 however exempts from the section’s coverage the portion of any payment meeting the criteria for reporting under sec_6041 without regard to amount or sec_6051 not applicable here payments to attorneys can be reportable under sec_6041 sec_1 d providing that fees for professional services paid to an attorney in the course of a trade_or_business are required to be reported on an information_return in the qualified settlement context payments by a qsf to attorneys representing fund claimants are subject_to information reporting if a qsf makes a payment or distribution on behalf of a transferor or a claimant the fund is deemed to make the payment or distribution in the course of its trade_or_business sec_1 468b- plr-110076-06 l ii c a transferor transfers money or property to the qsf to resolve or satisfy one or more claims against the transferor sec_1_468b-1 the settlement fund in this case must report under sec_6041 payments of dollar_figure or more in one year to attorneys for the class we find that the requirements for sec_6041 reporting are met the payments are made in the course of the settlement fund’s trade_or_business and are of fixed or determinable income according to the request the fund payments to attorneys are on behalf of the defendants if so in making the payments the settlement fund is conducting its trade_or_business and by all appearances the payments are income to the attorneys-the amounts are either predetermined fixed or determinable by the settlement fund because the settlement fund is required to report the fee payments under sec_6041 the settlement fund is not required to report the payments under sec_6045 sec_1_6045-5 ex in the hypothetical situation of a defendant corporation’s transfer to a qsf of dollar_figure out of which the qsf pays dollar_figure to an attorney for the claimant class the qsf must file an information_return under sec_6041 reporting the dollar_figure payment specifically the payments should be reported on form 1099-misc box see the instructions for form 1099-misc for further information conclusions based solely on the information provided and the representations made we the settlement fund does not have a reporting obligation under sec_6049 the settlement fund does not have a reporting obligation under sec_6041 conclude as follows for payments made to class members for payments made to class members the settlement fund has a reporting obligation under sec_6041 and not under sec_6045 for payments of legal fees to the attorneys for the class members concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers on whose behalf it was requested sec_6110 of the code provides that this ruling may not be used or cited as precedent enclosed is a copy of this letter with redactions required by sec_6110 except as expressly provided herein no opinion is conveyed or implied a copy of this letter must be filed as an attachment to any information_return that is filed with the irs and to which it is relevant alternatively for returns filed plr-110076-06 electronically this requirement may be satisfied by attaching a statement to the return that provides the date and control number of the letter_ruling sincerely deborah a butler associate chief_counsel procedure and administration by ______________________ stuart d murray senior counsel administrative provisions judicial practice procedure and administration enclosures copy of letter copy for sec_6110 purposes
